1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRISTOPHER A. YEUNG, et. al.,                    Case No.: 17-cv-1510-JAH-JMA
12   Plaintiffs,
                                                       ORDER GRANTING DEFENDANTS’
13   v.                                                MOTION TO DISMISS PLAINTIFFS’
                                                       FIRST AMENDED COMPLAINT
14   ADVANCED BIOLOGICS, LLC, et. al.,
                                                       [Doc. No. 32]
15   Defendants.
16
17                                       INTRODUCTION
18         Pending before the Court is Defendants’ motion to dismiss Plaintiffs’ First Amended
19   Complaint (“FAC”) pursuant to rules 12(b)(1), 12(b)(6), and 23.1 of the Federal Rules of
20   Civil Procedure. See Doc. No. 36. Plaintiffs filed a response to Defendants’ motion to
21   dismiss and Defendants filed a reply brief. See Doc. No. 38, 39. After careful review of
22   all pleadings filed by the parties, and for the reasons set forth below, the Court GRANTS
23   Defendants’ motion to dismiss Plaintiffs’ FAC.
24                                        BACKGROUND
25         On July 25, 2017, Plaintiffs Christopher Yeung, CW Investments, LP, and
26   Spinalgenics filed a complaint asserting breach of contract, breach of the implied covenant
27   of good faith and fair dealing, breach of fiduciary duty, accounting, violation of California
28   Business and Professions Code § 17200, unjust enrichment, and interference with contract.

                                                   1
                                                                                 17-cv-1510-JAH-JMA
1    See Doc. No. 1. They name Advanced Biologics, LLC, Bologica Technologies, LLC, Amit
2    Govil, Scott Cadotte, and Does 1 through 50, inclusive, as defendants. Id.
3          On October 16, 2017, Defendants filed a motion to dismiss the complaint. See Doc.
4    No. 12. Plaintiffs opposed the motion and also filed a motion for leave to file a First
5    Amended Complaint. See Doc. Nos. 16, 18, 19. Defendants opposed the motion for leave.
6    See Doc. Nos. 26, 27. The Court granted in part and denied in part Plaintiffs’ request for
7    leave to file an amended complaint, allowing the amendment, but denying the proposed
8    amended complaint. See Doc. No. 31. Plaintiffs filed a FAC on August 31, 2018, and in
9    response, the Court denied Defendants’ motion to dismiss the original complaint as moot.
10   See Doc. No. 33. In the FAC, Plaintiffs allege they entered into an operating agreement
11   setting out their capital contributions and membership interest with Defendant Advanced
12   Biologics, which was represented to be a holding company set up to create innovative
13   products and hold interest in sub-entities for the various products developed. FAC ¶¶ 17-
14   9. They further allege Defendant Govil was elected manager, and Govil and Codotte were
15   elected officers of Advanced Biologics, and the company successfully developed several
16   product lines and subsidiary companies. Id. ¶¶ 20-23. Plaintiffs also allege Defendants
17   Govil and Cadotte engaged in improper conduct seeking to eliminate the value of Plaintiffs’
18   ownership interest in Advanced Biologics. Id. ¶¶ 30-43. Plaintiffs seek an award of
19   damages, an accounting, attorney’s fees, expenses and costs, punitive damages, and pre-
20   judgement and post-judgement interest. In response to the FAC, Defendants filed a motion
21   to dismiss. See Doc. No. 36. Plaintiffs opposed the motion and Defendants filed a reply.
22   See Doc. Nos. 38, 39. The motion was taken under submission without oral argument.
23                                         DISCUSSION
24         In their motion to dismiss the FAC, Defendants contend that Plaintiffs do not have
25   standing to assert any of their direct claims because the gravamen of Plaintiffs’ complaint
26   is injury to the company, not injury to the individual. See Doc. No. 36 Defendants further
27   contend that Plaintiffs’ derivative claims must be dismissed because Plaintiffs did not plead
28   demand futility in accordance with Federal Rule of Civil Procedure 23.1. See id. Plaintiffs

                                                   2
                                                                                  17-cv-1510-JAH-JMA
1    respond by contending that the addition of derivative claims in the FAC may upset diversity
2    jurisdiction. See Doc. No. 38. However, Plaintiffs argue that each of their claims meet the
3    12(b)(6) pleading standards and each of the direct claims allege injury not incidental to the
4    company. See Doc. No. 38.
5     I.   DIVERSITY JURISDICTION
6              A. Legal Standard – 28 U.S.C. § 1332
7          A federal court is one of limited jurisdiction. See Gould v. Mutual Life Ins. Co. of
8    New York, 790 F.2d 769, 774 (9th Cir. 1986). As such, it cannot reach the merits of any
9    dispute until it confirms its own subject matter jurisdiction. See Steel Co. v. Citizens for a
10   Better Environ., 523 U.S. 83, 93-4 (1998). A court may also dismiss an action sua sponte
11   at any time for lack of subject matter jurisdiction. See California Diversified Promotions,
12   Inc. v. Musick, 505 F.2d 278, 280 (9th Cir. 1974). In contrast to dismissals for failure to
13   state a claim, if the court lacks subject matter jurisdiction, it is not required to issue a
14   summons or follow other procedural requirements. See Loux v. Rhay, 375 F.2d 55, 58 (9th
15   Cir. 1967). To establish subject matter jurisdiction under 28 U.S.C. § 1332, a party must
16   show: (1) complete diversity among opposing parties; and (2) an amount in controversy
17   exceeding $75,000. 28 U.S.C. § 1332(a). Diversity jurisdiction is assessed at the time the
18   action is filed and is not generally upset by the addition of nondiverse parties to the action
19   unless the original party was indispensable. See Freeport-McMoRan, Inc. v. KN Energy,
20   Inc., 498 U.S. 426, 428 (1991) (per curiam). Plaintiff has the burden of demonstrating
21   jurisdiction by showing “in his pleading, affirmatively and distinctly, the existence of
22   whatever is essential to federal jurisdiction.” Smith v. McCullough, 270 U.S. 456, 459
23   (1926).
24         To be considered diverse, the “citizenship” of each plaintiff must be different from
25   the citizenship of each defendant. See Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996).
26   An individual is a citizen of the state in which the individual is “domiciled,” i.e. where the
27   individual has a true, fixed home and permanent establishment, and where he or she
28   intends to return whenever absent therefrom. See Kanter v. Warner-Lambert Co., 265 F.3d

                                                   3
                                                                                  17-cv-1510-JAH-JMA
1    853, 857 (9th Cir. 2001). A corporation is “domiciled” in the state in which it is
2    incorporated and/or, the state in which it has its principal place of business. See Fifty
3    Associates v. Prudential Ins. Co. of America, 446 F.2d 1187, 1190 (9th Cir. 1970). A
4    corporation’s principal place of business “refers to the place where a corporation’s officers
5    direct, control, and coordinate the corporation’s activities, in other words the corporation’s
6    ‘nerve center’.” Hertz Corp. v. Friend, 559 U.S. 77, 92-3 (2010). Limited partnerships and
7    limited liability companies on the other hand, are treated as citizens of every state in which
8    their members are citizens. See Johnson v. Columbia Properties Anchorage, LP, 437 F.3d
9    894, 899 (9th Cir. 2006).
10             B. Analysis
11         Plaintiffs maintain their FAC added derivative claims which changes the real party
12   in interest from the individual Plaintiffs to Advanced Biologics LLC. They contend
13   Advanced Biologics shares the same residency as the Defendants, who are members of the
14   LLC, because an LLC is considered a resident of every state where it has members. See
15   Johnson, 437 F.3d at 899. As a result, they argue that diversity jurisdiction may be
16   destroyed. Plaintiffs ask the court to rule on this issue. Defendants do not respond to this
17   argument.
18         When derivative claims are brought by individual shareholders, the company on
19   behalf of whom the action is being brought is the “real party in interest”, in this case,
20   Advanced Biologics, LLC. See Ross v. Bernhard, 396 U.S. 531, 538 (1970) (“Although
21   named a defendant, [the company] is the real party in interest, the stockholder being at best
22   the nominal plaintiff”). As a limited liability company, Advanced Biologics is a citizen of
23   every state in which is members are citizens. Johnson, 437 F.3d at 899. To the extent the
24   FAC asserts derivative claims, they are asserted against Scott Cadotte and Amit Govil, both
25   citizens of California. Because Advanced Biologics is a California citizen, by virtue of
26   Cadotte and Govil’s membership in the LLC, complete diversity of citizenship does not
27   exist over the FAC.
28

                                                   4
                                                                                  17-cv-1510-JAH-JMA
1          Although Freeport stands for the proposition that the subsequent addition of
2    nondiverse parties does not generally divest diversity jurisdiction, the Ninth Circuit
3    interprets the holding narrowly. See, e.g., Hill v. Blind Industries and Services of
4    Maryland, 179 F.3d 754, 757 (9th Cir. 1999) (limiting the applicability of the Freeport
5    rule to cases in which a party subsequently moves to another state); Mattel, Inc. v. Bryant,
6    446 F.3d 1011, 1013 (9th Cir. 2006) (limiting the applicability of the Freeport rule to cases
7    in which a nondiverse and not indispensable defendant intervenes)
8          As discussed below, based on the Ninth Circuit’s narrow reading of Freeport, and
9    the fact that Plaintiffs assert derivative claims in the FAC making Advanced Biologics the
10   real party in interest, diversity does not exist. As such, this Court lacks jurisdiction over
11   the action.
12   II.   STANDING
13             A. Legal Standard
14         Under Rule 12(b)(1) of the Federal Rules of Civil Procedure, a defendant may seek
15   to dismiss a complaint for lack of jurisdiction over the subject matter. Fed. R. Civ. Pro.
16   12(b)(1). When considering a Rule 12(b)(1) motion to dismiss, the district court is free to
17   hear evidence regarding jurisdiction and to rule on that issue prior to trial, resolving factual
18   disputes where necessary. See Augustine v. United States, 704 F.2d 1074, 1077 (9th Cir.
19   1983). In such circumstances, “[n]o presumptive truthfulness attaches to plaintiff’s
20   allegations, and the existence of disputed facts will not preclude the trial court from
21   evaluating for itself the merits of jurisdictional claims.” Id. (quoting Thornhill Publishing
22   Co. v. Gen. Tel. & Elec. Corp., 594 F.2d 730, 733 (9th Cir. 1979)). As the party seeking to
23   invoke jurisdiction, the plaintiff has the burden of establishing that jurisdiction exists. See
24   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
25             B. Analysis
26         Defendants argue that Plaintiffs failed to remedy their allegations of harm in of the
27   FAC and thus do not have Article III standing. See Doc. No. 36. Defendants contend that
28   even where stockholders are alleging incidental personal injury based on the diminished

                                                    5
                                                                                   17-cv-1510-JAH-JMA
1    value of their own investment in the Company, they cannot maintain direct claims based
2    on the same core allegations as the derivative claims. See Doc. No. 36. Plaintiffs’ generally
3    allege that the wrongful transfer of assets without proper consent diminished the value of
4    the Company’s stock, but the direct claims include allegations of harm sufficient to
5    differentiate them from the derivative claims. See Doc. No. 32 ¶ 30-40.
6          A shareholder derivative suit “permits an individual shareholder to bring a suit ‘to
7    enforce a corporate cause of action against officers, directors, and third parties.’” Kamen
8    v. Kemper Fin. Servs., Inc., 500 U.S. 90, 95 (1991) (quoting Ross v. Bernhard, 396 U.S.
9    531, 534 (1970)). The propriety of bringing a direct versus derivative claim is governed by
10   the law of the state of incorporation. Lapidus v. Hecht, 232 F.3d 679, 682 (9th Cir. 2000).
11   “An action is derivative, i.e. in the corporate right, if the gravamen of the complaint is
12   injury to the corporation, or to the whole body of its stock or property, without any
13   severance or distribution among individual holders, or if it seeks to recover assets for the
14   corporation or to prevent the dissipation of its assets.” PacLink Commc’ns Int’l, Inc., v.
15   Superior Court, 90 Cal.App.4th 958, 964 (2001). A direct action brought by a corporate
16   shareholder is maintainable only if the damages are not incidental to an injury to the
17   corporation. See Bader v. Anderson, 179 Cal.App.4th 775, 793 (2009).
18                     1.      First Cause of Action – Breach of Contract
19         Plaintiffs allege a breach of Articles 5.1, 5.2, 6.1, 7.2, and 10.5, which govern
20   maintenance of and member access to accounts and records, member and voting rights,
21   restrictions on transfer, and third-party beneficiaries. Defendants generally argue that
22   Plaintiffs failed to correct the allegations of harm in their first amended complaint, so they
23   could maintain direct and derivative actions. Plaintiffs contend Defendants make no
24   argument regarding claim one, and that because Advanced Biologics in not a party to the
25   Agreement, Plaintiffs have no avenue to assert their breach of contract claim other than to
26   assert a direct claim. Although Plaintiffs allege they have suffered damages as a result of
27   the breaches, they do so in conclusory terms. As pled, Plaintiffs do not have Article III
28   standing.

                                                   6
                                                                                  17-cv-1510-JAH-JMA
1                      2.       Second Cause of Action – Breach of the Implied Covenant of
2                               Good Faith and Fair Dealing
3          In their motion to dismiss Defendants argue that the crux of Plaintiffs’ alleged injury
4    in claim two is fundamentally an injury to the company, whereby any damages suffered by
5    the individual members were incidental to injury suffered by the Company. Plaintiffs argue
6    that California case law indicates opposed managers of an LLC owe a duty of good faith
7    and fair dealing to both the Company, as well as its individual members.
8          Plaintiffs’ distinct duties argument implies that the derivative claim arises from a
9    duty owed to the company, while a direct claim arises from a duty owed to the individual.
10   However, whether a claim must be brought derivatively depends on the injury suffered, not
11   the duty breached. See e.g., Bader, 179 Cal.App.4th at 793 (“A corporate shareholder’s
12   direct action, as opposed to a derivative action, is maintainable only if the damages are not
13   incidental to an injury to the corporation.”) (internal citation omitted) (emphasis added).
14   For the individual Plaintiffs to have standing against Defendants in this direct cause of
15   action, the harm suffered by Plaintiffs must not be incidental to the harm suffered by the
16   Company. See PacLink Commc’ns Int’l, Inc., 90 Cal.App.4th at 964 (“the action is
17   derivative, i.e., in the corporate right, if the gravamen of the complaint is injury to the
18   corporation”). That is, the damages allegedly arising from Defendants breach must result
19   in injury to the Plaintiffs that is not incidental to any injury resulting to the Company. Here,
20   the harm alleged is a diminution in the value of the company’s stock.
21         Plaintiffs fail to allege how breaches of duties allegedly owed to them individually
22   resulted in injury to the individual shareholders that is not incidental to injury to the
23   Company. Plaintiffs’ direct claim for breach of good faith and fair dealing is subject to
24   dismissal for lack of standing.
25   //
26   //
27   //
28   //

                                                    7
                                                                                   17-cv-1510-JAH-JMA
1                         3.        Fourth Cause of Action – Breach of Fiduciary Duty1
2           Defendants argue that claim four should be dismissed because “Plaintiffs simply
3    lack any factual basis to assert unique direct harm sufficient to support the purported direct
4    claims.” See Doc. No. 36 at 7. Plaintiffs maintain that Cadotte and Govil, as managers of
5    Advanced Biologics owe independent fiduciary duties to both the Company and the
6    Company’s members. As such, Plaintiffs argue that the injuries accruing to the Company
7    and the individual members stem from independent bases and can be maintained together.
8    See Doc. No. 38. As discussed above, whether or not a direct and derivative claim may be
9    maintained together depends on the injury suffered, not the duty breached. The alleged
10   breaches of the fiduciary duty do not correspond to an injury to the individuals not
11   incidental to an injury to the company.
12          Plaintiffs also argue that the appropriate remedies for the direct claims may differ
13   from the remedies appropriate for the derivative claims, and these different forms of relief
14   justify maintaining both direct and derivative claims. Plaintiffs’ argument is misplaced.
15   The issue is not what type of relief the individual plaintiff is entitled to but whether the
16   damages suffered is incidental to that suffered by the company. See Bader, 179 Cal.App.4th
17   at 793. As such, Plaintiffs fourth cause of action is subject to dismissal.
18                        4.        Sixth Cause of Action – Accounting
19          Plaintiffs argue that accounting claims cannot be brought derivatively. Similar to an
20   accounting, a derivative suit is equitable in nature and the right to an accounting often arises
21   from the defendant’s abuse of a partnership, special relationship, or fiduciary relationship.
22   See Civic Western Corp. v. Zila Industries, Inc., 66 Cal.App.3d 1 (1977); Union Bank v.
23
24
     1
25      The face of the FAC lists breach of fiduciary duty (derivative claim) as claim 4, and breach of
     fiduciary duty (direct claim) as claim 5. However, within the FAC, claim 4 (¶¶ 65-71) is listed as the
26   direct claim, and claim 5 (¶¶ 72-81) is listed as the derivative claim. For the purposes of discussion, the
     direct claim for breach of fiduciary duty will be referred to as claim 4, and the derivative claim for
27   breach of fiduciary duty will be referred to as claim 5. Plaintiffs’ direct claim of action for breach of
     fiduciary duty is referred to as Roman Numeral V in Defendants’ motion to dismiss. See Doc. Nos. 32,
28   36.

                                                          8
                                                                                              17-cv-1510-JAH-JMA
1    Superior Court, 31 Cal.App.4th 653 (1995). However, Plaintiff’s sixth cause of action is
2    again predicated on injury to the individual that is incidental to injury to the company.
3    Plaintiff’s direct action for an accounting is dismissed.
4                      5.       Seventh Cause of Action – Violation of California Business
5                               & Professions Code Section 17200
6          Plaintiffs did not address Defendants’ motion to dismiss the direct claims for
7    violation of California Business and Professional Code § 17200. Plaintiffs allege reduction
8    of distributions and misappropriated assets. Because these injuries are incidental to injury
9    to the company, the direct claim must be dismissed.
10                     6.       Ninth Cause of Action – Intentional Interference with
11                              Contract
12         Defendants argue that Plaintiffs ninth cause of action should be dismissed because
13   it does not allege harm to the individual plaintiffs that is not incidental to the harm suffered
14   by the Company. See Doc. No. 36, 39. They maintain that Plaintiffs’ direct claim for
15   intentional interference with contract is predicated on “the reduction in value of their
16   membership interests resulting from the alleged misappropriation of Company assets.”
17   Doc. No. 39 at 6. Plaintiffs contend that the claim for Intentional Interference with Contract
18   could not be brought derivatively as it is an individual right of action arising from the
19   agreement.
20         In their ninth cause of action, Plaintiffs fail to allege that they suffered harm not
21   incidental to the harm suffered by the Company. Plaintiffs allege that the “cruel and unjust
22   hardship” they were subject to and Cadotte and Govil’s “concealment of material
23   facts…deprive[d] Plaintiffs of property and/or legal rights.” FAC ¶ 103. However, the
24   “property” that Plaintiffs are alleged to have been deprived of is the reduction in value of
25   their stock, which is an incidental harm suffered by the Company and is thus subject to
26   dismissal.
27   //
28   //

                                                    9
                                                                                   17-cv-1510-JAH-JMA
1 III.     FAILURE TO STATE A CLAIM – DEMAND FUTILITY
2          Because the Court finds it lacks jurisdiction to hear the derivative claims, it will not
3    address Defendants’ argument that the derivative claims should be dismissed for failure to
4    allege demand refusal or demand futility.
5                                 CONCLUSION AND ORDER
6          Based on the foregoing, Defendants’ motion to dismiss is GRANTED. The First
7    Amended Complaint is DISMISSED without prejudice.
8    DATED:     August 20, 2019
9
                                                   ____________________________________
10                                                 JOHN A. HOUSTON
                                                   United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  10
                                                                                 17-cv-1510-JAH-JMA
